
	
		II
		111th CONGRESS
		2d Session
		S. 3906
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Alexander (for
			 himself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reduce preterm labor and delivery and the risk of
		  pregnancy-related deaths and complications due to pregnancy, and to reduce
		  infant mortality caused by prematurity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Act or
			 the PREEMIE
			 Act.
		2.PurposesIt is the purpose of this Act to—
			(1)reduce preterm
			 birth, its associated disabilities, and deaths of babies born preterm;
			(2)expand research
			 into the causes of preterm birth; and
			(3)promote the
			 development, availability, and use of evidence-based standards of care for
			 pregnant women at risk of preterm labor or other serious pregnancy-related
			 complications and for infants born preterm.
			3.Research and
			 activities at the National Institutes of HealthPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409K.Expansion and
				coordination of research relating to preterm labor and delivery and infant
				mortality
					(a)In
				generalThe Secretary, acting through the Director of NIH, shall
				expand, intensify, and coordinate the activities of the National Institutes of
				Health with respect to research on the causes of preterm labor and delivery,
				tools to detect, prevent, or reduce prevalence of preterm labor and delivery,
				and the care and treatment of preterm infants. Research supported under this
				section shall integrate clinical, public health, basic, and behavioral and
				social science disciplines together with bioinformatics, engineering,
				mathematical, and computer sciences to address the causes of preterm labor and
				delivery collaboratively.
					(b)Clinical
				programThere shall be established within the National Institutes
				of Health a multi-center clinical program (that shall be initially established
				utilizing existing networks) designed to—
						(1)investigate
				problems in clinical obstetrics, particularly those related to prevention of
				low birth weight, prematurity, and medical problems of pregnancy;
						(2)improve the care
				and outcomes of neonates, especially very-low-birth weight infants; and
						(3)enhance the
				understanding of DNA and proteins as they relate to the underlying processes
				that lead to preterm birth to aid in formulating more effective interventions
				to prevent preterm birth.
						(c)Trans-Disciplinary
				centers for preterm birth research
						(1)In
				generalThe Director of NIH shall award grants and contracts to
				public and nonprofit private entities to pay all or part of the cost of
				planning, establishing, improving and providing basic operating support for
				trans-disciplinary research centers for prematurity.
						(2)EligibilityTo
				be eligible to receive a grant or contract under paragraph (1), an entity shall
				submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require, including, if
				appropriate, an assurance that the entity will carry out programs related to
				prematurity research that include neonatal and maternal-fetal medicine
				multi-center research networks with a focus on clinical trials.
						(3)FocusActivities
				carried out under this subsection shall focus primarily on basic research and
				progress logically over time to include the need for translational,
				interventional, and clinical research.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, such sums as may be
				necessary for each of fiscal years 2011 through 2016, of which—
						(1)for fiscal year 2011, such sums as may be
				necessary shall be made available for planning grants under subsection (c);
				and
						(2)for each of fiscal years 2012 through 2016,
				such sums as may be necessary for each such fiscal year for establishing
				centers under such subsection.
						(e)ReportThe Director of NIH shall include in the
				report under section 402A(c) information on the activities of the
				trans-disciplinary research centers for prematurity under subsection
				(c).
					.
		4.Research and
			 activities at the Centers for Disease Control and Prevention
			(a)Epidemiological
			 studiesSection 3 of the Prematurity Research Expansion and
			 Education for Mothers who deliver Infants Early Act (42 U.S.C. 247b–4f) is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Studies and
				activities on the relationship between prematurity and birth defects
						(1)In
				generalThe Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention, shall,
				subject to the availability of appropriations—
							(A)conduct ongoing
				epidemiological studies on the clinical, biological, social, environmental,
				genetic and behavioral factors relating to prematurity;
							(B)conduct
				activities to improve national data to facilitate tracking the burden of
				preterm birth;
							(C)develop,
				implement, and evaluate novel methods for prevention to better understand the
				growing problem of late preterm birth;
							(D)conduct etiologic
				and epidemiologic studies of preterm birth;
							(E)expand research
				on obesity, racial, and ethnic disparities as they relate to preterm birth;
				and
							(F)conduct ongoing
				epidemiological studies on the effectiveness of community based
				interventions.
							(2)ReportNot
				later than 2 years after the date of enactment of this Act, and every 2 years
				thereafter, the Secretary of Health and Human Services, acting through the
				Director of the Centers for Disease Control and Prevention, shall submit to the
				appropriate committees of Congress reports concerning the progress and any
				results of studies conducted under paragraph
				(1).
						.
			(b)ReauthorizationSection
			 3(e) of the Prematurity Research Expansion and Education for Mothers who
			 deliver Infants Early Act (42 U.S.C. 247b–4f(e)) is amended by striking
			 $5,000,000 and all that follows through 2011 and
			 inserting the following: such sums as may be necessary for each of
			 fiscal years 2012 through 2016.
			5.Research and
			 activities at the Health Resources and Services Administration
			(a)Telemedicine
			 demonstration project on high risk pregnanciesSection 330I of
			 the Public Health Service Act (42 U.S.C. 254c–14) is amended—
				(1)by redesignating
			 subsections (q) through (s) as subsections (r) through (t),
			 respectively;
				(2)by inserting
			 after subsection (p), the following:
					
						(q)Telemedicine
				demonstration project on high risk pregnancies
							(1)In
				generalThe Director shall award grants under this section to
				eligible entities to establish demonstration projects for—
								(A)the provision of
				preconception, antepartum, intrapartum, and obstetric services to high risk
				women of child bearing age remotely by Ob/Gyn’s, nurse practitioners, certified
				nurse-midwives, certified midwives, or other health care providers using
				telehealth; and
								(B)for the conduct
				of educational activities regarding risk factors for preterm birth.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall submit an
				application to the Director at such time, in such manner, and containing such
				information as the Director my require.
							;
				and
				(3)in subsection (t)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(3)for grants under
				subsection (q), such sums as may be necessary for each of fiscal years 2011
				through
				2015.
							.
					(b)Public and
			 health care provider educationSection 399Q of the Public Health
			 Service Act (42 U.S.C. 280g–5) is amended—
				(1)in subsection
			 (b), by striking subparagraphs (A) through (F) and inserting the
			 following:
					
						(A)the core risk
				factors for preterm labor;
						(B)medically
				indicated deliveries before 39 weeks;
						(C)outcomes for
				infants born before 39 weeks;
						(D)risk factors for
				preterm delivery;
						(E)the importance of
				preconception- and prenatal care;
						(F)smoking cessation
				and weight maintenance;
						(G)treatments and
				outcomes for babies born premature;
						(H)the informational
				needs of families during the stay of an infant in a neonatal intensive care
				unit;
						(I)preventable birth
				injuries;
						(J)oral health;
				and
						(K)the use of
				progesterone;
						;
				and
				(2)in subsection
			 (c), by striking $5,000,000 and all that follows through
			 2011 and insert the following: such sums as may be
			 necessary for each of fiscal years 2011 through 2016.
				6.Other
			 activities
			(a)National
			 educational campaign
				(1)EstablishmentThe
			 Secretary of Health and Human Services, (referred to in this section as the
			 Secretary) acting through the Surgeon General and in consultation
			 with Director of the National Institute on Child Health and Human Development,
			 shall establish and implement a national science-based consumer education
			 campaign on the prevention of preterm birth.
				(2)TargetingThe
			 campaign established under paragraph (1) shall target women of childbearing
			 age, high risk populations, ethnic and minority groups, and individuals with a
			 low socioeconomic status.
				(3)ContractsThe
			 Secretary shall implement the campaign under paragraph (1) through the awarding
			 of competitive contracts to entities submitting applications to the Secretary
			 (at such time and in such form and manner as the Secretary may require), and
			 may include the use of television, radio, the Internet, and other commercial
			 marketing venues.
				(b)Advisory
			 Committee on Infant Mortality
				(1)Strategic
			 planThe Advisory Committee on Infant Mortality of the Department
			 of Health and Human Services shall annually develop and annually update and
			 submit to the Secretary a strategic plan for the conduct of preterm birth
			 related research.
				(2)Annual
			 reportNot later than January 1, 2011, and each January 1
			 thereafter, the Advisory Committee on Infant Mortality shall submit to the
			 Secretary, and make available to the general public, a report concerning the
			 activities of the Advisory Committee related to infant mortality, prematurity,
			 and low birthweight.
				(3)MembershipThe
			 Secretary shall ensure that the membership of the Advisory Committee on Infant
			 Mortality includes the following:
					(A)Representatives
			 provided for in the original charter of the Advisory Committee.
					(B)A representative
			 of the National Center for Health Statistics.
					(c)Pilot
			 programs
				(1)In
			 generalThe Secretary, acting through the Administration of the
			 Agency for Healthcare Research and Quality, the Director of the Centers for
			 Disease Control and Prevention, the Administrator of the Health Resources and
			 Services Administration, the Director of the Centers for Medicare &
			 Medicaid Services, the Assistant Secretary for Planning and Evaluation of the
			 Department of Health and Human Services, and the heads of other appropriate
			 agencies, shall conduct and report on research studies and demonstration
			 projects that test maternity care models that are designed to reduce the rate
			 of preterm birth.
				(2)GrantsThe
			 Secretary may carry out this subsection through the awarding of grants to
			 eligible entities.
				(3)EligibilityTo
			 be eligible to receive a grant under this section an entity shall—
					(A)be—
						(i)a
			 hospital or hospital systems that utilizes evidence-based best practices;
			 or
						(ii)a
			 prematurity prevention network or other types of collaborative; and
						(B)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
					(4)TargetingIn
			 awarding grants under this subsection, the Secretary shall target those areas
			 with a demonstrated persistent high rate of preterm birth.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2011
			 through 2016.
			
